DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/16/2021. These drawings are acceptable.

Allowable Subject Matter
The indicated allowability of claims 5-7 is withdrawn in view of the newly discovered reference(s) to US 20120087332, US 7448906, US 20200012182, US 4603023, US 5574815, and US 20050079759.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, 21-23, 25-29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam (US 7448906 hereinafter Islam).

In regards to claim 1, Islam discloses;" A unitary electrical conduit (Abstract), comprising: a
central conductor (Fig. 10 (11)); a socket coupled to a first end of the central conductor (Fig. 10
(Col. 4, lines 4-9)); a male insert coupled to a second end of the central conductor (duplication
of parts, Fig. 10, 27)); a dielectric sheath surrounding the central conductor (Fig. 10 (47)); an
outer conductor surrounding the dielectric sheath (Fig. 10 (41)), and a first flange and a second
flange coupled to the outer conductor (Fig. 3 (5, 7)).", but does not directly disclose;" wherein a
substantially 90 degree bend is formed along a length thereof"
However, the structure disclosed by Islam is capable of being bent into any shape and therefore is capable of being formed into a 90 degree bend along its length by a skilled artisan.

interface with additional electrical devices, since such a modification would have involved a
mere change in the shape of a component. A change in shape is generally recognized as being,
within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)
Therefore, the instant invention is disclosed.

In regards to claim 3, a modified Islam discloses;" The unitary electrical conduit of claim 1,
wherein the central conductor comprises a copper (Cu) material (Col. 2, lines 14-19)."

In regards to claim 5, a modified Islam discloses;" The unitary electrical conduit of claim 3,
wherein the central conductor comprises a tube (Abstract)."

In regards to claim 7, a modified Islam discloses;" The unitary electrical conduit of claim 1,
wherein the first flange (Fig. 3 (5 and 7)) is coupled to a first end of the outer conductor", but
does not directly disclose;" the second flange is coupled to a second end of the outer
conductor."
Islam discloses a connector that has a structure (flanges 5 and 7) attached to one outer
conductor end of the coaxial cable, but does not disclose that a similar structure is attached to
the other or second outer conductor end of the coaxial structure. When cables are used to
interface electrical devices some form of connection interface is required to complete the
electrical circuit. Therefore, a second connector structure similar to the one shown in Figure 3 is capable of being used. It would have been obvious to one having ordinary skill in the art at the
time the invention was made to add a similar connector at the other end of the coaxial cable,
since it has been held that a mere duplication of the essential working parts of a device involves
only routine skill in the art. St. Regis Paper Co. v.Bemis Co., 193 USPQ 8.

In regards to claim 21, Islam discloses;" A unitary electrical conduit (Abstract), comprising: a
central conductor (Fig. 10 (11)); a socket coupled to a first end of the central conductor (Fig. 10
(13)), the central conductor comprising a tube (Abstract) made of a copper (Cu) material (Col. 2,
lines 14-19); a dielectric sheath surrounding the central conductor (Fig. 10 (47)); and an outer
conductor surrounding the dielectric sheath (Fig. 10 (41))"

Islam does not directly disclose;
" a male insert coupled to a second end of the central conductor"
"a substantially 90 degree bend is formed along a length thereof."

Islam discloses a connector that has a structure (connector shown in Fig's. 3 and 10) attached
to one of the coaxial cable, but does not disclose that a similar structure is attached to the
other end of the coaxial structure. When cables are used to interface electrical devices some
form of connection interface is required to complete the electrical circuit. Therefore, a second connector structure similar to the one shown in Figures 3 and 10 are capable of being used. It
would have been obvious to one having ordinary skill in the art at the time the invention was
made to add a similar connector at the other end of the coaxial cable, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in
the art. St. Regis Paper Co. v.Bemis Co., 193 USPQ 8.

Furthermore, Islam discloses a male insert (27) coupled to an end of the central conductor as
shown in Figure 10. This insert is capable of being used at the other end of the coaxial cable and
would be the male insert to the second end based on duplication of essential parts.

Furthermore, the structure disclosed by lslam is capable of being bent into any shape and
therefore, is capable of being formed into a 90 degree bend along its length by a skilled artisan.
It would have been an obvious matter of design choice to bend the electrical structure to
interface with additional electrical devices, since such a modification would have involved a
mere change in the shape of a component. A change in shape is generally recognized as being,
within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)
Therefore, the instant invention is disclosed.

In regards to claim 22, a modified Islam discloses;" The unitary electrical conduit of claim 21,
further comprising a first flange and a second flange coupled to the outer conductor (Fig. 3 (5
and 7)."

In regards to claim 23, a modified Islam discloses;" The unitary electrical conduit of claim 22,
wherein the first flange (Fig. 3 (5 and 7)) is coupled to a first end of the outer conductor", but does not directly disclose;" the second flange is coupled to a second end of the outer
conductor."
Islam discloses a connector that has a structure (flanges 5 and 7) attached to one outer conductor end of the coaxial cable, but does not disclose that a similar structure is attached to
the other or second outer conductor end of the coaxial structure. When cables are used to
interface electrical devices some form of connection interface is required to complete the
electrical circuit. Therefore, a second connector structure similar to the one shown in Figure 3 is
capable of being used. It would have been obvious to one having ordinary skill in the art at the
time the invention was made to add a similar connector at the other end of the coaxial cable, since it has been held that a mere duplication of the essential working parts of a device involves
only routine skill in the art. St. Regis Paper Co. v.Bemis Co., 193 USPQ 8.

In regards to claim 25, Islam discloses;" A unitary electrical conduit (abstract), comprising: a
central conductor (Fig. 10 (11)) comprising a first tube (Paragraph 0024); a socket coupled to a
first end of the central conductor (Fig. 10 (13)); a dielectric sheath surrounding the central
conductor (Fig. 10 (47)); and an outer conductor comprising a second tube surrounding the first
tube and the dielectric sheath (Fig. 10 (41))"
Islam does not directly disclose;

"a male insert coupled to a second end of the central conductor"
"a substantially 90 degree bend is formed along a length thereof."

Islam discloses a connector that has a structure (connector shown in Fig's. 3 and 10) attached
to one of the coaxial cable, but does not disclose that a similar structure is attached to the
other end of the coaxial structure. When cables are used to interface electrical devices some
form of connection interface is required to complete the electrical circuit. Therefore, a second
connector structure similar to the one shown in Figures 3 and 10 are capable of being used. It
would have been obvious to one having ordinary skill in the art at the time the invention was made to add a similar connector at the other end of the coaxial cable, since it has been held
that a mere duplication of the essential working parts of a device involves only routine skill in
the art. St. Regis Paper Co. v.Bemis Co., 193 USPQ 8.

Furthermore, Islam discloses a male insert (27) coupled to an end of the central conductor as
shown in Figure 10. This insert is capable of being used at the other end of the coaxial cable and
would be the male insert to the second end based on duplication of essential parts.

Furthermore, the structure disclosed by lslam is capable of being bent into any shape and
therefore, is capable of being formed into a 90 degree bend along its length by a skilled artisan.
It would have been an obvious matter of design choice to bend the electrical structure to
interface with additional electrical devices, since such a modification would have involved a
mere change in the shape of a component. A change in shape is generally recognized as being,
within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)
Therefore, the instant invention is disclosed.

In regards to claim 26, a modified Islam discloses;" The unitary electrical conduit of claim 25,
wherein the second end comprises a connector having a first conductor and a second
conductor, the second conductor surrounding the male insert (Fig. 1 (shows a connector at one
end of the coaxial cable).
Islam discloses a connector that has a structure (connector shown in Fig's. 3 and 10) attached
to one of the coaxial cable, but does not disclose that a similar structure is attached to the
other end of the coaxial structure. When cables are used to interface electrical devices some
form of connection interface is required to complete the electrical circuit. Therefore, a second
connector structure similar to the one shown in Figures 3 and 10 are capable of being used. It
would have been obvious to one having ordinary skill in the art at the time the invention was
made to add a similar connector at the other end of the coaxial cable, since it has been held
that a mere duplication of the essential working parts of a device involves only routine skill in
the art. St. Regis Paper Co. v.Bemis Co., 193 USPQ 8.

In regards to claim 27, a modified Islam discloses;" The unitary electrical conduit of claim 26,
wherein the first conductor is electrically coupled to the male insert (Fig's. 1 and 10 shows a
male conductor attached to center conductor)."

In regards to claim 28, a modified Islam discloses;" The unitary electrical conduit of claim 26,
wherein the first conductor extends to the first end and the socket is electrically coupled to the
first conductor (Fig. 10 (shows a socket at one end of the coaxial cable center conductor, Col. 4,
lines 4-26)."

In regards to claim 29, a modified Islam discloses;" The unitary electrical conduit of claim 25,
wherein the male insert extends past an end of the dielectric sheath (Fig. 1 (shown))."

In regards to claim 33, a modified Islam discloses;" The unitary electrical conduit of claim 25,
further comprising a first flange and a second flange coupled to the outer conductor (Fig. 3 (5
and 7)"

Claims 2, 24, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Islam (US 7448906 hereinafter Islam) as applied to claims 1, 21 and 25 above, in view of Warren
et al. (US 2020/0012182 hereinafter Warren) and further in view of Mack et al. (US 4603023
hereinafter Mack).

In regards to claim 2, a modified Islam discloses;" The unitary electrical conduit of claim 1", but
does not directly disclose; "wherein the dielectric sheath includes a first dielectric layer
surrounded by a second dielectric layer."
Warren discloses a coaxial cable as shown in Figure 2B multiple insulation layers (paragraphs
0049 and 0072). The multiple insulation layers are used to achieve electromagnetic impedance
values. In support, Mack also discloses multiple insulation layers in a coaxial environment,
where the impedance is controlled by the dielectric constants and thickness of each insulation
layer as disclosed Col's. 2, lines 19-39, and Col. 4, lines 18-35. The use of multiple dielectric
layers in a coaxial environment is useful when tuning the impedance for a specific operational frequency. Therefore, using the multiple dielectric layers for coaxial structures as disclosed by
Warren and Mack with Islam, the claimed invention is disclosed.
In regards to claim 24, a modified Islam discloses;" The unitary electrical conduit of claim 21",
but does not directly disclose;" wherein the dielectric sheath includes a first dielectric layer
surrounded by a second dielectric layer."
Warren discloses a coaxial cable as shown in Figure 2B multiple insulation layers (paragraphs
0049 and 0072). The multiple insulation layers are used to achieve electromagnetic impedance
values. In support, Mack also discloses multiple insulation layers in a coaxial environment,
where the impedance is controlled by the dielectric constants and thickness of each insulation
layer as disclosed Col's. 2, lines 19-39, and Col. 4, lines 18-35. The use of multiple dielectric
layers in a coaxial environment is useful when tuning the impedance for a specific operational
frequency. Therefore, using the multiple dielectric layers for coaxial structures as disclosed by
Warren and Mack with Islam, the claimed invention is disclosed.

In regards to claim 32, a modified Islam discloses;" The unitary electrical conduit of claim 25",
but does not directly disclose;" wherein the dielectric sheath includes a first dielectric layer
surrounded by a second dielectric layer."
Warren discloses a coaxial cable as shown in Figure 2B multiple insulation layers (paragraphs
0049 and 0072). The multiple insulation layers are used to achieve electromagnetic impedance
values. In support, Mack also discloses multiple insulation layers in a coaxial environment,
where the impedance is controlled by the dielectric constants and thickness of each insulation layer as disclosed Col's. 2, lines 19-39, and Col. 4, lines 18-35. The use of multiple dielectric
layers in a coaxial environment is useful when tuning the impedance for a specific operational
frequency. Therefore, using the multiple dielectric layers for coaxial structures as disclosed by
Warren and Mack with Islam, the claimed invention is disclosed.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam (US
7448906 hereinafter Islam) as applied to claim 3 above, and further in view of Kneeland (US
5574815 hereinafter Kneeland).

In regards to claim 4, a modified Islam discloses;" The unitary electrical conduit of claim 3", but
does not directly disclose;" wherein the outer conductor comprises an aluminum (Al) material."
Kneeland discloses a hollow center conductor (Fig. 1 (16)) in a coaxial structure with an outer
conductor (Fig. 1 (28)) where the metals for inner conductor or conductors and
the outer conductor are made of an appropriate conductive metal, e.g. copper, stainless steel,
silver, silver plated metals, aluminum, and various alloys. Because aluminum is soft and cheaper
than copper, using that metal for the outer conductor would provide several manufacturing
advantages. Therefore, selecting aluminum for the outer conductor would be well within the
capabilities of a skilled artisan and would be a matter of choice. In re Chu, at 298-99 (a finding
of "design choice" is appropriate where the applicant fails to set forth any reasons why the
differences between the claimed invention and the prior art would result in a different function
or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847